DETAILED ACTION
	This application has been examined. Claims 1-8 are pending.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
	This application claims benefits of priority from Foreign Application EP20 190 484.4 filed August 11, 2020. 
	The effective date of the claims described in this application is August 11, 2020.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1,7,8 are directed towards ‘central office point of delivery’.  Upon inspection of the Applicant Specifications Page 2 Paragraph 7, the Examiner concludes said central office point of delivery and its components are nothing more than software components. 
Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the computer-readable medium needed to realize the computer program’s functionality, as nonstatutory functional descriptive material.
 The Examiner notes that software does not inherently execute itself and can exist in perfect operating order without any requirement of a computing device.   
 There is no positive recitation in the claims that indicate wherein the claimed central office point of delivery components which are comprised entirely of software are being actively and currently executed/invoked by a computer or processor. 
The Examiner notes that a computer does not act according to the computer instructions conveyed by said medium until 1) the said instructions are embedded or stored in the computer’s persistent storage memory and 2) are assigned a storage address that is locatable by a computer processor and 3) are invoked for execution by the computer processor. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (USPGPUB 2019/0124407) further in view of Gupta (USPGPUB 2020/0036578) further in view of Berenberg (US Patent 10812366)
In regard to Claim 1
Shen Paragraph 16 disclosed wherein Load balancer 120 may be involved in switching and translating traffic exchanged between plurality of vCMTS instances 132 and plurality of devices 102. Plurality of devices 102 may be isolated from plurality of vCMTS instances 132 and may interact with load balancer 120. Embodiments of the disclosure may utilize several different forwarding protocol types that load balancer 120 may support. These protocols may comprise, but are not limited to, network address translation (NAT), direct routing (DR), tunneling, and full NAT. Load balancer 120 may serve as a gateway for data center 106 (i.e., vCMTS) and all traffic may pass through it.
Shen disclosed (re. Claim 1) a method for operation of a broadband access network of a telecommunications network comprising a central office point of delivery (Shen- Paragraph 16, Load balancer 120 may be involved in switching and translating traffic exchanged between plurality of vCMTS instances 132 and plurality of devices 102..Load balancer 120 may serve as a gateway for data center 106 (i.e., vCMTS) and all traffic may pass through it. ) and/or for handling increased load situations  (Shen-Paragraph 13,Load balancer 120 and backup load balancer 122 may each comprise a cluster where the cluster, for example, may be used when traffic from plurality of nodes 104 is heavy.) wherein the central office point of delivery has or realizes a plurality of access nodes that terminate physical subscriber lines serving end users of the telecommunications network, (Shen-Paragraph 10, vCMTS where RPHY nodes may communicate with this one large vCMTS via a load balancer) 

wherein the central office point of delivery and/or the broadband access network comprises a plurality of compute nodes or servers being internally connected and providing and an additional message router and load balancing entity, (Shen-Paragraph 13,Load balancer 120 and backup load balancer 122 may each comprise a cluster where the cluster, for example, may be used when traffic from plurality of nodes 104 is heavy.)  wherein the central office point of delivery comprises a load management entity or functionality, wherein in order for operating the central office point of delivery and/or for handling increased load situations within the telecommunications network and/or within the central office point of delivery, the method comprises the following steps:
 in a first step, the central office point of delivery and/or the load management entity or functionality thereof detects that an increased load situation is currently happening  (Shen-Paragraph 13,Load balancer 120 and backup load balancer 122 may each comprise a cluster where the cluster, for example, may be used when traffic from plurality of nodes 104 is heavy.)  or determines that an increased load situation is likely to happen or that a specific task is to be performed; 

While Shen substantially disclosed the claimed invention Shen does not disclose (re. Claim 1) a plurality of compute nodes or servers being internally connected and providing and an additional message router and load balancing entity over a tunnel connection
While Shen substantially disclosed the claimed invention Shen does not disclose (re. Claim 1) determining that an increased load situation is likely to happen or that a specific task is to be performed;
While Shen substantially disclosed the claimed invention Shen does not disclose (re. Claim 1) wherein the handling of increased load situations and/or the performance of specific tasks relate to carrier control plane functions performed or to be performed by the central office point of delivery. 
 
Gupta Paragraph 5 disclosed an active-passive VPN gateway which may comprise two instances in an active-standby configuration. One gateway instance may be an active instance, and the second gateway instance may be the backup or passive instance.
Gupta Paragraph 43 disclosed disconnecting existing virtual network tunnels on the primary virtual network gateway and establishing new virtual network tunnels on the backup virtual network gateway.
Gupta disclosed (re. Claim 1) a plurality of compute nodes or servers being internally connected and providing and an additional message router and load balancing entity over a tunnel connection (Gupta-Paragraph 43,disconnecting existing virtual network tunnels on the primary virtual network gateway and establishing new virtual network tunnels on the backup virtual network gateway) 

Gupta disclosed (re. Claim 1) determining that an increased load situation is likely to happen or that a specific task is to be performed (Gupta-Paragraph 7, planned maintenance or unplanned disruptions that are scheduled for the active gateway instance)
Gupta disclosed (re. Claim 1) wherein the handling of increased load situations and/or the performance of specific tasks relate to carrier control plane functions performed or to be performed by the central office point of delivery. (Gupta-Paragraph 7, planned maintenance or unplanned disruptions that are scheduled for the active gateway instance)
Shen and Gupta are analogous art because they present concepts and practices regarding failover and load-balancing implementations.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Gupta into Shen.  The motivation for the said combination would have been to implement health probes to poll the instances. When a probe fails to respond, or if the gateway instance indicates that it can no longer receive and process traffic, the load balancer may stop sending traffic to the gateway instance.(Gupta-Paragraph 24)
While Shen-Gupta substantially disclosed the claimed invention Shen-Gupta does not disclose (re. Claim 1) an infrastructure to realize, on the one hand, a plurality of virtualized network functions and/or micro services, and, on the other hand, a message router and load balancing entity connecting the plurality of virtualized network functions and/or micro services, wherein the central office point of delivery is furthermore connected or connectable to additional compute nodes configured to provide an infrastructure to realize additional virtualized network functions and/or additional micro services.
While Shen-Gupta substantially disclosed the claimed invention Shen-Gupta does not disclose (re. Claim 1) in a second step, the central office point of delivery triggers the use of the additional virtualized network functions and/or additional micro services and the additional message router and load balancing entity for handling the increased load situation and/or for performing specific tasks within the telecommunications network and/or within the central office point of delivery; and in a third step, upon detection of a normal load situation, the central office point of delivery releases the use of the additional virtualized network functions and/or additional micro services and the use of the additional message router and load balancing entity.

Berenberg Column 5 Lines 30-35 disclosed load balancing for container architectures or any micro-service architecture.  
Berenberg disclosed (re. Claim 1) an infrastructure to realize, on the one hand, a plurality of virtualized network functions and/or micro services, (Berenberg-Column 5 Lines 30-35,load balancing for container architectures or any micro-service architecture)
and, on the other hand, a message router and load balancing entity connecting the plurality of virtualized network functions and/or micro services,(Berenberg-Column 11 Lines 55-60, ingress load balance object also holds the forwarding rules, target proxies, and uniform resource locator (URL) map used to implement a particular backend service. The method includes directing incoming requests to a target proxy based on a forwarding rule (stage 310) and checking each incoming request again a URL map) wherein the central office point of delivery is furthermore connected or connectable to additional compute nodes configured to provide an infrastructure to realize additional virtualized network functions and/or additional micro services.(Berenberg-Column 16 Lines 15, attaching additional network endpoints to a specified NEG, detaching particular network endpoints from a specified NEG)
Berenberg disclosed (re. Claim 1) in a second step, the central office point of delivery triggers the use of the additional virtualized network functions and/or additional micro services (Berenberg-Column 16 Lines 15, attaching additional network endpoints to a specified NEG, detaching particular network endpoints from a specified NEG) and the additional message router and load balancing entity for handling the increased load situation and/or for performing specific tasks within the telecommunications network and/or within the central office point of delivery; and in a third step, upon detection of a normal load situation, the central office point of delivery releases the use of the additional virtualized network functions and/or additional micro services and the use of the additional message router and load balancing entity. (Berenberg-Column 16 Lines 15, attaching additional network endpoints to a specified NEG, detaching particular network endpoints from a specified NEG)

Shen,Gupta and Berenberg are analogous art because they present concepts and practices regarding failover and load-balancing implementations.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Berenberg into Shen-Gupta.  The motivation for the said combination would have been to implement network endpoint groups with load balancing functionality are capable of distributing backend service traffic more evenly than earlier cloud environments that did not leverage network endpoint groups.(Berenberg-Column 4 Lines 25-30)

In regard to Claim 4
 Shen-Gupta-Berenberg disclosed (re. Claim 4) wherein the central office point of delivery comprises a micro services management system (Berenberg-Column 5 Lines 30-35, load balancing for container architectures or any micro-service architecture)  to measure the load of the virtualized network functions and/or micro services in real-time. (Berenberg-Column 17 Lines 10-15, Load Balance Controller receives the control data from the NEG Controller. In the case of adding an endpoint, such control data includes the IP address assigned to the added endpoint. The Load Balance Controller recalculates the distribution of the load in view of the updated NEG. For example, in the case of an added endpoint, the Load Balance Controller may distribute data requests among the added endpoint as well as the other endpoints in the group)

In regard to Claim 5
Shen disclosed (re. Claim 5) wherein the central office point of delivery and/or the broadband access network comprises a switching fabric, the switching fabric comprising a plurality of spine network nodes and a plurality of leaf network nodes,(Shen-FigurExaminer, Column 3 Lines 15-20, Backhaul connection 146 may connect ones of plurality of vCMTS instances 132 to data center network 128)  and/or wherein the central office point of delivery and/or the broadband access network comprises a plurality of line termination nodes, wherein each one of the plurality of line termination nodes is connected to at least two leaf network nodes of the plurality of leaf network nodes. (Shen-Paragraph 10, vCMTS where RPHY nodes may communicate with this one large vCMTS via a load balancer)

In regard to Claim 6
 Shen-Gupta-Berenberg disclosed (re. Claim 6) wherein increased load situations and/or performing specific tasks within the telecommunications network and/or the central office point of delivery include one or a plurality of the following: complete reboot of the central office point of delivery; a reboot of a line termination node and/or a reboot of a leaf network node; scheduled maintenance of the compute nodes or servers of the central office point of delivery; (Gupta-Paragraph 7, planned maintenance or unplanned disruptions that are scheduled for the active gateway instance)
a scheduled update of all or at least a majority of user sessions currently running within the central office point of delivery; running a debugging mode in the control plane of the central office point of delivery; or relocalizing the control plane of the central office point of delivery to realize the functionality of the central office point of delivery by the additional virtualized network functions and/or additional micro services and/or by the additional message router and load balancing entity.
 
In regard to Claim 8
Claim 7 (re. method) recites substantially similar limitations as Claim 1.  Claim 7 is rejected on the same basis as Claims 1. 
In regard to Claim 8
Claim 8 (re. non-transitory computer-readable medium) recites substantially similar limitations as Claim 1 and 7.  Claim 8 is rejected on the same basis as Claims 1 and 7. 
 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (USPGPUB 2019/0124407) further in view of Gupta (USPGPUB 2020/0036578) further in view of Berenberg (US Patent 10812366) further in view of Pan (USPGPUB 2021/0019160)
In regard to Claim 2
 Shen-Gupta-Berenberg disclosed (re. Claim 2) wherein the second step comprises: the load management entity or functionality identifying and reserving and/or requesting the additional virtualized network functions and/or additional micro services and the additional message router and load balancing entity;(Berenberg-Column 16 Lines 15, attaching additional network endpoints to a specified NEG, detaching particular network endpoints from a specified NEG)
 the load management entity or functionality using the additional virtualized network functions and/or additional micro services and/or the additional message router and load balancing entity via either: extending the available plurality of virtualized network functions and/or micro services by the additional virtualized network functions and/or additional micro services and/or extending the message router and load balancing entity by the additional message router and load balancing entity; (Berenberg-Column 16 Lines 15, attaching additional network endpoints to a specified NEG ) or relocalizing the plurality of virtualized network functions and/or micro services to the additional virtualized network functions and/or additional micro services; (Berenberg-Column 17 Lines 10-15, Load Balance Controller receives the control data from the NEG Controller. In the case of adding an endpoint, such control data includes the IP address assigned to the added endpoint. The Load Balance Controller recalculates the distribution of the load in view of the updated NEG. For example, in the case of an added endpoint, the Load Balance Controller may distribute data requests among the added endpoint as well as the other endpoints in the group) the load management entity or functionality detecting the increased load situation to be over and/or detecting the completion of the specific task, and releasing the use of the additional virtualized network functions and/or the additional micro services (Berenberg-Column 16 Lines 15, detaching particular network endpoints from a specified NEG) and of the additional message router and load balancing entity for the purposes of the central office point of delivery.
While Shen-Gupta-Berenberg substantially disclosed the claimed invention Shen-Gupta-Berenberg does not disclose (re. Claim 2) identifying and reserving and/or requesting the additional virtualized network functions and/or additional micro services.
Pan Paragraph 9 disclosed wherein a distributed resource scheduler (“DRS”) balances loads of hosts and an evacuation mode scheduling primitive of the profile can specify what the DRS should do with the workload while maintenance occurs at the host.
Pan disclosed (re. Claim 2) identifying and reserving and/or requesting the additional virtualized network functions and/or additional micro services.(Pan-Paragraph 6, DRS can make various decisions regarding placing and moving workloads, including reserving resources for the workloads)
Shen,Gupta and Pan are analogous art because they present concepts and practices regarding failover and load-balancing implementations.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Pan into Shen-Gupta.  The motivation for the said combination would have been to implement an evacuation mode scheduling primitive of the profile to specify what the DRS should do with the workload while maintenance occurs at the host.(Pan-Paragraph 9) 
In regard to Claim 3
Shen-Gupta-Berenberg-Pan disclosed (re. Claim 3) wherein--in case of a failure or in case of problems, during the second step--the load management entity or functionality triggers an emergency stop of at least the plurality of virtualized network functions and/or micro services and/or the message router and load balancing entity, (Pan-Paragraph 40, Evacuation mode can be evoked during maintenance of a host… if a host is entering maintenance mode, where it will temporarily cease operation,) the emergency stop also involving shutting down the plurality of compute nodes or servers of the central office point of delivery, and triggers a local reboot (Pan-Paragraph 40, Evacuation mode “restart”)  of at least the plurality of virtualized network functions and/or micro services and/or of the message router and load balancing entity and/or of the plurality of compute nodes or servers of the central office point of delivery.


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444